OPINION — AG — ***** ASSOCIATE DISTRICT JUDGE — RETIREMENT ***** AN ASSOCIATE DISTRICT JUDGE, WHO WAS ELECTED TO SERVE AS ASSOCIATE DISTRICT JUDGE FROM JANUARY 13, 1969 UNTIL JANUARY 11, 1971, AND WHO HAS SERVED FROM JANUARY 13, 1969, TO JANUARY 13, 1970, AND A MAJOR FRACTION OF THE FOLLOWING YEAR WOULD BE ELIGIBLE FOR JUDICIAL RETIREMENT UPON ATTAINING THE AGE OF SEVENTY AND HAVING SERVED TWELVE AND ONE HALF (12 1/2) YEARS AS COUNTY JUDGE.  CITE: 20 O.S. 1969 Supp. 1101-1108 [20-1101] — [20-1108], ARTICLE VII, SECTION 11 (MARVIN E. SPEARS)